FILED
                      UNITED STATES COURT OF APPEALS                United States Court of Appeals
                                                                            Tenth Circuit
                             FOR THE TENTH CIRCUIT
                         _________________________________              September 14, 2018

                                                                        Elisabeth A. Shumaker
UNITED STATES OF AMERICA,                                                   Clerk of Court
      Plaintiff - Appellee,

v.                                                         No. 17-2143
                                                 (D.C. No. 2:17-CR-01247-WJ-1)
JESUS ANTONIO MERAZ-MARTINEZ,                               (D. N.M.)

      Defendant - Appellant.

–––––––––––––––––––––––––––––––––––

UNITED STATES OF AMERICA,

      Plaintiff - Appellee,
                                                           No. 17-2144
v.                                               (D.C. No. 1:17-CR-01396-WJ-1)
                                                            (D. N.M.)
JESUS ANTONIO MERAZ-MARTINEZ,

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before EID, BALDOCK, and EBEL, Circuit Judges.
                  _________________________________


*
  After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Defendant-Appellant Jesus Meraz-Martinez, a citizen of Mexico, pled guilty to

reentering the United States illegally, after having been previously removed. At the

same time, he also admitted to violating the terms of his unsupervised release

imposed for an earlier illegal reentry conviction. The district court sentenced Meraz-

Martinez to thirty months in prison on the new illegal reentry conviction and twelve

months on the unsupervised release violation, to run consecutively. Each sentence

fell within the relevant advisory guideline range. In these appeals, Meraz-Martinez

claims his sentences are substantively unreasonable. We disagree. Having

jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a), we, therefore, affirm.

                                 I. BACKGROUND

      After Border Patrol agents discovered thirty-nine-year-old Meraz-Martinez in

New Mexico in 2017, the United States charged him with unlawful reentry after

having been previously removed. Meraz-Martinez pled guilty to that charge. The

district court then calculated Meraz-Martinez’s advisory guideline sentencing range

to be 24-30 months, and imposed a prison sentence at the top of that range, thirty

months.

      At the same time, Meraz-Martinez admitted that his 2017 unlawful reentry

violated the terms of “non-reporting supervised release” previously imposed by the

Western District of Texas for Meraz-Martinez’s 2015 unlawful reentry conviction (II




                                          2
Rawle 9).1 That case was transferred to the District of New Mexico, which sentenced

Meraz-Martinez to twelve months in prison—the bottom of the advisory 12-to-18

month guideline range—for violating his release terms. The district court further

ordered that twelve-month sentence to run consecutively to Meraz-Martinez’s thirty-

month sentence for his 2017 conviction. See U.S.S.G. § 7B1.3(f) (policy statement).2

      In these consolidated appeals, Meraz-Martinez argues that his sentences are

substantively unreasonable.

                           II. STANDARD OF REVIEW

      “Substantive reasonableness involves whether the length of the sentence is

reasonable given all the circumstances of the case in light of the” 18 U.S.C. § 3553(a)

sentencing factors.3 United States v. Craig, 808 F.3d 1249, 1261 (10th Cir. 2015)

(internal quotation marks omitted). This court



1
  Non-reporting or “unsupervised release” is ordered when, for example, a defendant
like Meraz-Martinez will be deported after he completes his term of imprisonment.
United States v. Chavez-Calderon, 494 F.3d 1266, 1267 n.1 (10th Cir. 2007).
2
  Meraz-Martinez does not challenge the district court’s decision to run his two
sentences consecutively. Section 7B1.3(f), an “advisory” guideline “policy
statement,” see United States v. Ortiz-Lazaro, 884 F.3d 1259, 1264-65 (10th Cir.
2018), provides that
       [a]ny term of imprisonment imposed upon the revocation of . . .
       supervised release shall be ordered to be served consecutively to any
       sentence of imprisonment that the defendant is serving, whether or not
       the sentence of imprisonment being served resulted from the conduct
       that is the basis for the revocation of . . . supervised release.
See also U.S.S.G. § 5G1.3, app. n. 4(C).
3
 When determining the appropriate sentence for a federal conviction, the district
court considers all the § 3553(a) factors. In deciding whether to revoke supervised
                                          3
      review[s] a sentence’s length for abuse of discretion. A district court
      abuses its sentencing discretion only if the sentence exceeded the
      bounds of permissible choice. We will reverse only if the sentence
      imposed was arbitrary, capricious, whimsical, or manifestly
      unreasonable.

United States v. Barnes, 890 F.3d 910, 915 (10th Cir. 2018) (citations, internal

quotation marks omitted). “[A] within-guidelines sentence is presumed reasonable

and the defendant challenging the sentence has the burden of rebutting the

presumption.” United States v. Harry, 816 F.3d 1268, 1284 (10th Cir. 2016).

                                  III. DISCUSSION

      Meraz-Martinez first argues that the district court failed to consider “the tragic

circumstances he has confronted throughout his lifetime.”4 (Aplt. Br. 12.) The

district court considered all of the information Meraz-Martinez presented about his

difficult life, including the facts that Meraz-Martinez’s mother brought him, at age

eight, and his siblings to the United States without authorization in order to escape

her husband, who physically abused her and the children; Meraz-Martinez’s teenage

son was killed while the son was selling drugs in Mexico; and Meraz-Martinez’s

brother, with whom he ran a food truck in Mexico, recently died. But, in light of

Meraz-Martinez’s criminal history—including four prior convictions for unlawfully

entering and re-entering the United States, four prior drunk driving convictions, and


(or unsupervised) release, however, a court considers most, but not all, of the
§ 3553(a) factors. See 18 U.S.C. § 3583(e).
4
  This is arguably a procedural, rather than a substantive reasonableness, argument.
Nonetheless, Meraz-Martinez asserts he is challenging only the substantive
reasonableness of his sentence.
                                           4
at least two other pending drunk driving cases—the district court gave greater weight

to protecting society from Meraz-Martinez’s drunk driving and his disrespect for the

law than to his difficult life.

       While all of this information is relevant to sentencing under the § 3553(a)

factors, “the district court need not afford equal weight to each of the [§ 3553(a)]

factors.” United States v. Sanchez-Leon, 764 F.3d 1248, 1267, 1268 (10th Cir.

2014). Instead, this court “must” defer “not only to a district court’s factual findings

but also to its determinations of the weight to be afforded to such findings.” United

States v. Gieswein, 887 F.3d 1054, 1064 (10th Cir. 2018) (deferring to district court’s

decision to give greater weight to some § 3553(a) factors over others) (internal

quotation marks omitted).

       Meraz-Martinez also argues that the district court violated the “parsimony

principle,” which is found in 18 U.S.C. § 3553(a). See Dean v. United States, 137
S. Ct. 1170, 1175 (2017). That principle requires that the district “court . . . impose a

sentence sufficient, but not greater than necessary, to comply with the purposes set

forth in paragraph (2) of this subsection.” 18 U.S.C. § 3553(a). Those purposes

include the need for the sentence imposed--

       (A) to reflect the seriousness of the offense, to promote respect for the
       law, and to provide just punishment for the offense;

       (B) to afford adequate deterrence to criminal conduct;

       (C) to protect the public from further crimes of the defendant; and




                                            5
      (D) to provide the defendant with needed educational or vocational
      training, medical care, or other correctional treatment in the most
      effective manner;

Id. § 3553(a)(2).

      In support of his parsimony argument, Meraz-Martinez points out, among

other arguments, that his previous unlawful re-entries were motivated in part by his

desire to help his mother, but because his mother is now living in Mexico, it is

unlikely that Meraz-Martinez will return to the United States. In light of this, Meraz-

Martinez asserts that a lengthy sentence is unnecessary to keep him from unlawfully

returning to the United States. In sentencing Meraz-Martinez, however, the district

court expressly acknowledged the parsimony principle, stating that each of the two

sentences the court imposed were “sufficient, but not greater than necessary” to

satisfy the goals of sentencing. (IV R. 14-15.)

      Furthermore, the district court at sentencing considered all the evidence and

arguments Meraz-Martinez presented, discussed the relevant § 3553(a) factors in

depth, and then imposed a within-guideline sentence for both the 2017 unlawful

reentry conviction and for violation of the terms of unsupervised release imposed for

the earlier unlawful reentry conviction. There is no suggestion that the overall

sentence the court imposed was “arbitrary, capricious, whimsical, or manifestly

unreasonable,” Barnes, 890 F.3d at 915 (internal quotation marks omitted). Nor can

we say that these sentences “exceeded the bounds of permissible choice.” Id.

(internal quotation marks omitted). Meraz-Martinez has, therefore, failed to rebut the



                                           6
presumption that his within-guideline sentences were substantively unreasonable.

See Harry, 816 F.3d at 1284.

      We, therefore, uphold Meraz-Martinez’s sentences as substantively reasonable

and AFFIRM.


                                          Entered for the Court


                                          David M. Ebel
                                          Circuit Judge




                                         7